Title: To Thomas Jefferson from R. & A. Garvey, 12 January 1787
From: R. & A. Garvey
To: Jefferson, Thomas



Sir
Rouen 12th. January 1787

We have the honor to remitt you Inclosed the notes of our disbursments for your Excellency importing £59.5 which have taken the liberty to value on you at sight order of Messr. Perregaux & Co. which please to own.
With the small Case of Books there was an Acquit à Caution de Librairie which beg you’ll send for to the Customhouse or the Chambre Sindicalle and return it us.
We are on all your and Friends Commands very respectfully Sir Your Excellency’s most humble & very obedient Servants,

Robt. & Ant. Garvey

